DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to an RCE filed on March 08, 2022. Claims 1 and 9 have been amended. Claims 1-20 were pending.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a reason for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“acquiring an image of the user and a first context data associated with the user, the first context data being acquired using means for acquiring context data; transmitting the image of the user and the first context data to the server; the server comprises means for: receiving the image of the user and the first context data; identifying the user from the image of the user to get an identity of the user; connecting to a database in order to extract, using the identity of the user, a profile of the user from the database or to create the profile if the profile does not exist; calculating, based on the identity of the user, the profile of the user and the first context data, said list of actions that is suited to the user; transmitting to the automaton the list of actions…the server further comprising means for receiving the second context data and the action selected by the user, the second context data being acquired using the means for acquiring context data, calculating a datum representative of a feedback of the user relative to the action selected and from the second context data and updating the profile of the user in the database… the calculating the list of actions that is suited to the user takes into account the identity of the user, the profile of the user and the first context data; the system further comprising a remote means for displaying a failure to operate of said automaton connected to the server and wherein the ” in light of other features as recited in independent claims 1, and 9. 
Dependent claims 2-8 and 10-20 are allowed at least by virtue of their dependencies from their independent claim 1. Thus, claims 1-20 are hereby allowed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
3/16/22

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447